Exhibit 4.2 BOARDWALK PIPELINES, LP as Issuer BOARDWALK PIPELINE PARTNERS, LP as Guarantor and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as Trustee 5.75% SENIOR NOTES DUE 2019 FIRST SUPPLEMENTAL INDENTURE Dated as of August 21, 2009 to INDENTURE Dated as of August 21, 2009 Exhibit 4.2 TABLE OF CONTENTS ARTICLE I ESTABLISHMENT OF NEW SERIES Section 1.01Establishment of New Series ARTICLE II DEFINITIONS Section 2.01Definitions ARTICLE III THE NOTES Section 3.01Form Section 3.02Issuance of Additional Notes Section 3.03Transfer of Notes Section 3.04Global Securities Legend ARTICLE IV REDEMPTION Section 4.01Optional Redemption Section 4.02Mandatory Redemption ARTICLE V ADDITIONAL COVENANTS Section 5.01Additional Covenants ARTICLE VI ADDITIONAL EVENTS OF DEFAULT Section 6.01Additional Events of Default ARTICLE VII ADDITIONAL AMENDMENTS TO THE ORIGINAL INDENTURE Section 7.01Amendment to Section 11.02(b) Section 7.02Amendment to Section 14.04(a) ARTICLE VIII MISCELLANEOUS Section 8.01Integral Part Section 8.02Adoption, Ratification and Confirmation Section 8.03Counterparts Section 8.04Governing Law
